                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                                 4:15CR3011
       vs.
                                                                   ORDER
MATTHEW JOHN HORN,
                      Defendant.

       The defendant was afforded an opportunity for a hearing, but agreed to be detained
without a hearing. The defendant has therefore failed to meet the burden of showing, by
clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule
32.1(a)(6) that defendant will appear at court proceedings and will not pose a danger to the
safety of any person or the community if released. The Court’s findings are based on the
allegations within the Second Amended Petition.

IT IS ORDERED:

       1)     The above-named defendant shall be detained until further order.
       2)     The defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order of
              a court of the United States, or on request of an attorney for the government,
              the person in charge of the facility shall deliver the defendant to a United
              States Marshal for appearance in connection with a court proceeding.
       3)     The defendant shall appear at his revocation hearing scheduled for June 5,
              2019 at 12:00 p.m. (noon) before the Honorable Richard G. Kopf, in
              Courtroom 2, United States Courthouse and Federal Building, 100
              Centennial Mall North, Lincoln, Nebraska.
4)    The Second Amended Petition (Filing No. [94]), supersedes the Amended
      Petition (Filing No. [78]). The Amended Petition (Filing No. [78]), is
      therefore terminated.


May 3, 2019.
                                      BY THE COURT:
                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
